UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 14, 2015 Spark Networks, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32750 20-8901733 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11150 Santa Monica Boulevard, Suite 600 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (310) 893-0550 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 13, 2015, Spark Networks, Inc. (the “Company”) entered into a Separation Agreement and Release with Gregory J. Franchina, the Chief Information Officer, pursuant to which Mr. Franchina will receive $136,000, or the pro-rata amount payable of his expected 2015 bonus. In addition, the Company shall retain Mr. Franchina as an advisor to the Company and to help with the transition process for the hiring of a replacement Chief Technology Officer for four months, for which services the Company will pay to Mr. Franchina an amount equal to his monthly salary in effect prior to his resignation.
